Per Curiam.

The respondent, an attorney, upon his own admission is guilty of converting funds held by him pursuant to an escrow agreement. He deposited the funds in a special account, where he commingled them with funds of his own and of other clients. He made full restitution, however, after defaulting in an action instituted against him by his client’s former wife, to whom the money was due. While respondent co-operated fully with those prosecuting the charge, his conduct warrants his suspension for a period of six months. The respondent should be suspended for six months.
Peck, P. J., G-lennon, Cohn, Callahan and Breitel, JJ., concur.
Respondent suspended for a period of six months.